In affirming the decree without opinion, the holding was that the injunction granted was properly made perpetual and the sheriff's deed dated November 10, 1927, was properly vacated, set aside and declared null and void, because the deed in issue was so indefinite as to be void, two defendants being named in the execution whereas the deed only purported to convey the interest of the "defendant" without specification as to the exact interest levied on or intended to be conveyed. This finding was sufficient to require affirmance of the decree, which is conclusive of no other question than the invalidity of the deed attacked and set aside.
Petition for rehearing denied.
  WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur. *Page 296